IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SEAN REILLY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3302

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 9, 2017.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Michelle R. Walsh, Miami, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael Mcdermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.